Bboyles, C. J.
The bill of exceptions and the record show that the motion for a new trial was overruled on the 4th day of April, 1935; and the bill of exceptions recites as follows: “And now comes the plaintiff in error within the period allowed by law and presents this his bill of exceptions and prays that the same bo signed and certified in order that the errors complained of may be considered and corrected. This 25th day of May, 1935.” The bill of exceptions was signed by the judge on May 27, 1935. It is true that where it is recited in .a bill of exceptions that it was tendered to the judge within the period prescribed by law, and this recital is not contradicted by anything in the bill of exceptions or the record, and is certified by the judge as true, the recital that “it was tendered to the judge within the time prescribed by law” will not be disregarded even though the certificate of the judge be dated after the time for presentation has expired; but where it appears, as in this case, that the motion for a new trial was overruled on April 4th, and it also is disclosed from the bill of exceptions that the bill of exceptions was not presented to the judge until the 25th of May, the recital that it was “tendered to the judge within the period allowed by law” will not pre*613vail to give this court jurisdiction of the case, and the bill of exceptions must be dismissed. Shuman v. State, 50 Ga. App. 213 (177 S. E. 355); Dodd v. State, 50 Ga. App. 308 (177 S. E. 832).
Decided August 2, 1935.
W. G. Warnell, M. J. Goodwin, for plaintiff in error.
Samuel A. Gann> solicitor-general, Andrew J. Ryan Jrv contra.

Writ of error dismissed.


MacIntyre and, Guerry, JJ., concur.